Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 1 of 12 PagelD: 24

Michael Schwartzberg, Esq. - ID# 019191990
650 Bloomfield Avenue, Suite 100
Bloomfield, NJ 07003

(973) 743-7733

Attorney for Plaintiff

 

SUPERIOR COURT OF NEW JERSEY

A & EHARBOR TRANSPORT, INC. - LAW DIVISION
Plaintite - MORRIS COUNTY
VS. - CIVIL ACTION

TRI-COASTAL DESIGN GROUP, INC. and ; DOCKET NO. MRS-L-1902-20
VOTUM ENTERPRISES, LLC i

Defendants,
SUMMONS

 

From the State of New Jersey to the Defendant(s) Named below:

VOTUM ENTERPRISES, LLC

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at
http://www. judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf.) If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk
of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A
filing fee payable to the Treasurer, State of New Jersey and a completed Case Information
Statement (available from the deputy clerk of the Superior Court) must accompany your answer
or motion when it is filed. You must also send a copy of your answer or motion to plaintiff's
attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion
(with fee of $175.00 and completed Case Information Statement) if you want the court to hear

your defense.
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 2 of 12 PagelD: 25

If you do not file and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services Office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
with contact information for local Legal Services Office and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http://www. judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf.

/s/ Michelle M. Smith, Esq.
Clerk of the Superior Court

Dated: November 24, 2020

Name of Defendant to be Served: | Votum Enterprises, LLC

Address of Defendant to be Served: 1 Cardinal Drive, Little Falls, NJ 07424
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 3 of 12 PagelD: 26

Civil Case Information Statement

Case Details: MORRIS | Civil Part Docket# L-001902-20

Case Caption: A & E HARBOR TRANSPO RT, INC. VS Case Type: CONTRACT/COMMERCIAL TRANSACTION
TRI-COASTAL DES Document Type: Complaint

Case Initiation Date: 09/23/2020 Jury Demand: NONE

Attorney Name: MICHAEL S SCHWARTZBERG Is this a professional malpractice case? NO

Firm Name: MICHAEL SCHWARTZBERG Related cases pending: NO

Address: 650 BLOOMFIELD AVENUE SUITE 100 If yes, list docket numbers:

BLOOMFIELD NJ 07003 Do you anticipate adding any parties (arising out of same
Phone: 9737437733 transaction or occurrence)? NO

Name of Party: PLAINTIFF : A & E HARBOR TRANSPORT,
Are sexual abuse claims alleged by: A & EHARBOR TRANSPORT,

INC. INC.? NO
Name of Defendant's Primary Insurance Company

(if known): None

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

09/23/2020 /s/ MICHAEL S SCHWARTZBERG
Dated Signed
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 4 of 12 PagelD: 27

Michael Schwartzberg, Esq. - ID# 019191990
650 Bloomfield Avenue, Suite 100
Bloomfield, NJ 07003

(973) 743-7733

 

Attorney for Plaintiff
: SUPERIOR COURT OF NEW JERSEY
A & E HARBOR TRANSPORT, INC. : LAW DIVISION
Plaintiff, | MORRIS COUNTY
VS. | CIVIL ACTION

TRI-COASTAL DESIGN GROUP, INC. and ; DOCKET NO. MRS-L-1902-20
VOTUM ENTERPRISES, LLC :

Defendants,
AMENDED COMPLAINT

 

Plaintiff, A & E Harbor Transport, Inc., having its place of business at 10054 East

Alondra Boulevard, Unit 203, Bellflower, CA, hereby complains of the defendants as follows:

FIRST COUNT

1. The plaintiff is a corporation duly incorporated pursuant to the laws of the State of
California.

2. The defendants are corporations formed under the laws of the State of New Jersey.

3. The plaintiff is in the business of trucking and transportation.

4. Between August 3, 2017 and March 12, 2020 the plaintiff provided trucking and
transportation services to the defendants.

5. There is due and owing on said account the amount of $126,459.20.

6. Payment has been demanded but not received.

WHEREFORE, plaintiff demands judgment against the defendants for $126,459.20 plus
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 5 of 12 PagelD: 28

interest, attorney’s fees and costs of suit.

SECOND COUNT
1. Plaintiff repeats each and every allegation of the first count as if the same were set

forth at length herein.
2. Plaintiff sues for the reasonable value of goods and services.
WHEREFORE, plaintiff demands judgment against the defendants for $126,459.20 plus

interest, attorney’s fees and costs of suit.

THIRD COUNT

1. Plaintiff repeats each and every allegation of the first two counts as if the same were

set forth at length herein.
2. As a result of the foregoing the defendants have been unjustly enriched.
WHEREFORE, plaintiff demands judgment against the defendants for $126,459.20 plus

interest, attorney’s fees and costs of suit.

FOURTH COUNT
1. Plaintiff repeats each and every allegation of the first three counts as if the same were

set forth at length herein.
2. There is due in a certain book account the sum of $126,459.20
WHEREFORE, plaintiff demands judgment against the defendants for $126,459.20 plus
interest, attorney’s fees and costs of suit.
FIFTH COUNT

1. Plaintiff repeats each and every allegation of the first four counts as if the same were

set forth at length herein.
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 6 of 12 PagelD: 29

2. The defendant Votum Enterprises, LLC is a successor interest to the defendant Tri-
Coastal Design Group, Inc.

3. Votum Enterprises, LLC was formed on July 30, 2020 by Certificate of Formation
filed with the State of New Jersey.

4. The formation of Votum Enterprises, LLC coincided with the approximate date that
Tri-Coastal Design Group, Inc., through its attorney Tedd S. Levine, declared that it would “no
longer in business.” Attached as Exhibit A is a copy of the letter from Tedd S. Levine.

5. The letter from Tedd S. Levine alleges that the assets of Tri-Coastal Design Group,
Inc’s asset were “foreclosed on” on “in the beginning of September, 2020.”

6. The letter further represents that “notification pursuant to Section 9-611 of the UCC
was timely sent” the plaintiff did not receive any such notice. Further, the plaintiff has been in
touch with at least one other creditor who confirms that it did not receive any notices either.

7. At the time that Tri-Coastal Design Group, Inc. allegedly went out of business, Votum
Enterprises, LLC began to continue the business of Tri-Coastal Design Group, Inc.

8. Votum Enterprises, LLC was incorporated for the purposes, in whole or in part, of
continuing the business of Tri-Coastal Design Group, Inc.

9. The filed Certificate of Formation of Votum Enterprises, LLC shows that the
Member/Manager is Tedd S. Levine, the same person who represented Tri-Coastal Design
Group, Inc.

10. Further, on September 21, 2020 Votum Enterprises, LLC began to pay the bills of
Tri-Coastal Design Group, Inc. The plaintiff received a check for $2,815 from Votum
Enterprises, LLC, drawn on Votum’s bank account at Investors Bank, to satisfy one of the open

invoices owed by Tri-Coastal Design Group, Inc. and owed to the plaintiff.
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 7 of 12 PagelD: 30

11. The owner of Tri-Coastal Design Group, Inc. and Votum Enterprises, LLC are the
same, or are of the same family, and have a common ownership interest. The aforementioned
check tendered by Votum Enterprises, LLC was signed by Dennis Mastrangelo, one of the
owners and/or managers of Tri-Coastal Design Group, Inc.

12. Votum Enterprises, LLC is the legal successor to the liabilities of Tri-Coastal Design
Group, Inc, is a mere continuation of Tri-Coastal Design Group, Inc., and/or the transfer of

interest was entered into fraudulently to escape liability.

WHEREFORE, plaintiff demands judgment against the defendant Votum Enterprises,
LLC for $126,459.20 plus interest, attorney’s fees and costs of suit.

MICHAEL SCH TZBERG, ESQ.
Attorney for Plaafiff

Dated: November 24, 2020

CERTIFICATION PURSUANT TO R. 4:5-1
Pursuant to Rule 4:5-1, the undersigned certifies that to the best of his knowledge, the
within matter in controversy are not the subject of any other action pending in any other Court or
of a pending arbitration proceeding nor is any action or arbitration contemplated nor are other

parties required to be joined in this action.

 

MICHAEL SC RTZBERG, ESQ.
Attorney for Piatntiff

Dated: November 24, 2020
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 8 of 12 PagelD: 31

CERTIFICATION OF NO CONFIDENTIAL PERSONAL IDENTIFIERS
I certify that confidential personal identifiers have been redacted from any documents

now submitted to the Court and will be redacted from all documents in the future in accordance

with R. 1:38-7(b).

 

MICHAEL SC TZBERG, ESQ.
Attorney for PAjftiff

Dated: November 24, 2020
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 9 of 12 PagelD: 32

STHE LAW OFFICES OF?

   

 

TEDD S. LEVINE, LLC gicnteee ties
TEDD S. LEVINE — ae : 150 MOTOR PARKWAY, SUITE 401
ADMITTED the. WYN}. LAWOF FICESOFTEDDSLEVINE@GMAIL.COM HAUPPAUGE, NY L748

TELEPHONE $16-294-6832
FACSIMILE 916-294-4860

31 DOCK ROAD
REMSENBURG. NY 11960

Via email
September |8, 2020
Dear Supplier of Tri-Coastal Design:

In or about the beginning of September, 2020, Israel Discount Bank of New York (“IDB”),
the secured lender for Tri-Coastal Design Group Inc. (“Tri-Coastal Design”), foreclosed on its
perfected security interest and took ownership of all of Tri-Coastal Design’s assets pursuant to
Article 9 of the Uniform Commercial Code ("UCC") as a result of Tri-Coastal Design’s defaults
under its loan agreement with IDB. Notification pursuant to § 9-611 of the UCC was timely
sent. On that same date, IDB sold the majority of the assets of Tri-Coastal Design to a third party
in accordance with §§ 9-610 and 9-61 7(a) of the UCC and applied the proceeds against the amount
due under loan. The remaining assets are being liquidated and, likewise, those proceeds are being
applied against the loan. Thus, Tri-Coastal Design is no longer in business.

Should you have any further questions, please feel free to email me
at lawofficesofieddslevine@gmail.com,
Sincerely,

THE LAW FIRM OF TEDD S, LEVINE, LLC

By: /s/Tedd S. Levine
Tedd S. Levine, Esq.

TSL/tl
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 10 of 12 PagelD: 33

NEW JERSEY DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE ANID ENTERPRISE SERVICES

CERTIFICATE OF FORMATION

VOTUM ENTERPRISES LLC
0450521720

The above-named DOMESTIC LIMITED LIABILITY COMPANY was duly filed in
accordance with New Jersey State Law on 07/30/2020 and was assigned
identification number 0450521720. Following are the articles that
constitute its original certificate.

1. Name:
VOTUM ENTERPRISES LLC

2. Registered Agent:
GERALD PERILLO

3. Registered Office:
1 CARDINAL DRIVE
LITTLE FALLS, NEW JERSEY 07424

4. Business Purpose:
WHOLESALER OF GIFT PRODUCTS, NAMELY, COSMETICS, BATH & BODY PRODUCTS, STATIONERY
PRODUCTS, AND APPAREL ACCESSORIES

5. Effective Date of this Filing is:
07/30/2020

6. Members/Managers:
TEDD S$ LEVINE
31 DOCK RD
SUITE 162
REMSENBURG, NEW YORK 11960-0162

7. Main Business Address:
1 CARDINAL DRIVE
LITTLE FALLS, NEW JERSEY 07424

Signatures:

TEDD S. LEVINE
AUTHORIZED REPRESENTATIVE

IN TESTIMONY WHEREOF, I have
hereunto set my hand and
affixed my Official Seal
30th day of July, 2020

Elizabeth Maher Muoio
State Treasurer

 

Certificate Number : 4109167011
Verify this certificate online at
Attps://www1 statenj.us/TY TR_StandingCervISPi¥erify Certjsp

Page 1 of 1
Case 2:20-cv-18509-SRC-CLW Document 3 Filed 12/08/20 Page 11 of 12 PagelD: 34

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A&E HARBOR TRANSPORT INC. .
Invoice
10054 Alondra Blvd., Suite # 203
Bellflower, CA 90706 Date Invoice #
i \ 8/25/2020 15570
Bill To “2h 2 Deliver To
TRI COASTAL DESIGN SHIP POINT DISTRIBUTION
40 HARRY SHUPE BLVD 12350 PHILADELPHIA ST UNIT B
WHARTON, NIJ 07885 FONTANA, CA 92337
P.O, Number Terms Delivery Date
ZIMU 5389 UPON RECEIPT 8/12/2020
Description Quantity Price Each Amount
CONTAINER(S) TO CITY OF: FONTANA, CA 2 310.00 620.00
FUEL SURCHARGE: 2 75.00 150.00
CLEAN TRUCK FEE 2 50.00 100.00
PRE PULL CHARGE: 2 125.00 250.00
CHASSIS CHARGES: FC1IU9044782 (08/10 - 08/21/20) CALENDAR DAYS 12 30.00 360.00
CHASSIS CHARGES: ZIMU3010275 (08/10 - 08/24/20) CALENDAR DAYS 15 30,00 450.00
HAZARDOUS CHARGE: 2 200.00 400.00
BOB TAIL: 2 310,00 620.00
CONTAINERS:
FCIU9044782

ZIMU3010275

B/L #: ZIMUSHH30265389

 

 

 

 

*“*Be advise that A&E Harbor Transport, requires 2 full business days to return empty containers back to the Port without liability on Chassis or
Per Diems days. We need to be notified before 2:00 P.M. If notice is received on Friday or holidays, the liability for empty return must be extended

until the next business day. ***

 

 

Thank you for your business,
Please make all checks payable to: A & EHARBOR TRANSPORT INC.

If you have any questions regarding this invoice ~ please email
dispatch2@acharbortrans.com

 

 

 

Total $2,950.00
Payments/Credits -$2,950.00
Balance Due $0.00

 

 

 
exe Se 2:20-CV-18509-SRC-CLW Document 3_ Filed 12/08/20 Page 12 of 12 PagelD: 35
55-7209/2212 1001

' YOTUM ENTERPRISES LLC J
. LiTTue FALLS, NI o7eo4-1698 cn epl Ql Qaz0 =D

(to the oon Ate shaagpnat. 1 Bis $2

Ceasty Fastuns
A se

2% investorsBank i | f,
Cin i KS 40 ne

 

— Sea ieeenaeeie kl keene”

 

 

Vet it Od phen DY DANIELS NJ O70 Fh.)
i (hsipes - 24 SEP 2020 PMT L _
siete ees, AT z
U7 “py

Se, 204
sorcceobild LO fladinmheapoidu
